Case: 18-10172       Document: 00514850818         Page: 1     Date Filed: 02/26/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                     No. 18-10172                              FILED
                                   Summary Calendar                    February 26, 2019
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

CHRISTY LEE PARTON, also known as Christy Lee Fitzgerald,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:17-CR-169-1


Before BARKSDALE, ELROD, and HO, Circuit Judges.
PER CURIAM: *
       Christy Lee Parton contests the sentence imposed following her guilty-
plea conviction of conspiracy to possess, with intent to distribute, a controlled
substance (methamphetamine), in violation of 21 U.S.C. § 846. For an advisory
Sentencing Guidelines range of 188 to 235 months’ imprisonment, Parton was
sentenced, inter alia, to 144-months’ imprisonment. In doing so, the district
court granted a two-level downward departure pursuant to Guideline § 5K1.1


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 18-10172     Document: 00514850818      Page: 2   Date Filed: 02/26/2019


                                  No. 18-10172

(substantial assistance to authorities), and a seven-month downward variance.
Parton contends the below-Guidelines sentence is procedurally (court’s
explanation of sentence) and substantively (length of sentence) unreasonable.
      Although post-Booker, the Guidelines are advisory only, the district
court must avoid significant procedural error, such as improperly calculating
the Guidelines sentencing range. Gall v. United States, 552 U.S. 38, 48–51
(2007). If no such procedural error exists, a properly preserved objection to an
ultimate sentence is reviewed for substantive reasonableness under an abuse-
of-discretion standard. Id. at 51; United States v. Delgado-Martinez, 564 F.3d
750, 751–53 (5th Cir. 2009). In that respect, for issues preserved in district
court, its application of the Guidelines is reviewed de novo; its factual findings,
only for clear error. E.g., United States v. Cisneros-Gutierrez, 517 F.3d 751,
764 (5th Cir. 2008).
      As noted, the claimed procedural error involves the court’s explanation
of Parton’s sentence. We, not the parties, determine our standard of review.
E.g., United States v. Davis, 380 F.3d 821, 827 (5th Cir. 2004). But, of course,
the parties’ contentions about that standard are considered in determining the
correct one. United States v. Vontsteen, 950 F.2d 1086, 1091 (5th Cir. 1992).
The Government asserts the plain-error standard of review applies. Parton,
however, asserts the error is the claimed inconsistency between the court’s
explanation, at sentencing, of her sentence and the written statement of
reasons, and subject to de novo review.
      To the extent Parton is claiming an inconsistency between the court’s
explanation at sentencing and its written statement of reasons, and even
applying a de novo standard of review, there is no inconsistency between the
court’s oral explanation and the written statement of reasons. At sentencing,
the court identified the information it considered when selecting the sentence,



                                        2
    Case: 18-10172     Document: 00514850818       Page: 3    Date Filed: 02/26/2019


                                   No. 18-10172

including the parties’ contentions, and stated that, based on the admissions
contained in the factual basis and Parton’s lengthy criminal history, the
sentence imposed was appropriate because it provided an adequate measure of
deterrent and just punishment. Similarly, the court’s written statement of
reasons provided for the downward departure and variance pursuant to the
Government’s Guideline § 5K1.1 motion and Parton’s request. The statement
of reasons explained: the sentence was determined after considering Parton’s
history and characteristics and the nature and circumstances of the offense,
and reflected the seriousness of the offense, promoted respect for the law,
provided just punishment for the offense, and afforded adequate deterrence to
criminal conduct.
      To the extent Parton is challenging the court’s explanation, at
sentencing, of the sentence, review is only for plain error because she did not
then object to the adequacy of the explanation.              E.g., United States v.
Broussard, 669 F.3d 537, 546 (5th Cir. 2012). Under that standard, Parton
must show a forfeited plain (clear or obvious) error that affected her
substantial rights. Puckett v. United States, 556 U.S. 129, 135 (2009). If she
does so, we have the discretion to correct the reversible plain error, but should
do so only if it “seriously affect[s] the fairness, integrity or public reputation of
judicial proceedings”. Id.
      “The district court must adequately explain the sentence to allow for
meaningful appellate review and to promote the perception of fair sentencing.”
United States v. Mondragon-Santiago, 564 F.3d 357, 360 (5th Cir. 2009)
(internal quotation marks and citation omitted). In doing so, the sentencing
judge is required, inter alia, to “satisfy the appellate court that [the district
court] has considered the parties’ arguments and has a reasoned basis for




                                         3
    Case: 18-10172      Document: 00514850818     Page: 4   Date Filed: 02/26/2019


                                   No. 18-10172

exercising [its] own legal decisionmaking authority”. Rita v. United States, 551
U.S. 338, 356 (2007) (citation omitted).
         As discussed supra, both the court’s oral explanation and its written
statement of reasons demonstrate the court, as required, considered the
parties’ contentions and had a reasoned basis for imposing the sentence. Id.
Therefore, Parton has not shown the requisite clear or obvious error in the
court’s explanation of Parton’s sentence.
         Parton objected in district court to the reasonableness of the 144-month
sentence. Accordingly, her claim the sentence is substantively unreasonable
is reviewed for abuse of discretion. See Gall, 552 U.S. at 51.
         Despite her assertion to the contrary, Parton’s contention that her
sentence is substantively unreasonable constitutes no more than a mere
disagreement with the district court’s balancing of the sentencing factors set
forth in 18 U.S.C. § 3553(a). We cannot reweigh those factors. Gall, 552 U.S.
at 51.
         AFFIRMED.




                                         4